DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 4, 9-11, and 19-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over the Konishi reference (US Patent No. 7,798,108) in view of the Park reference (US Patent Publication No. 2017/0167354) and further in view of the Fujita reference (WIPO Publication No. 2017/104555A1).  
5.	Regarding claim 1, the Konishi reference discloses:
an internal combustion engine body (FIG. 1) comprising:
a cylinder block (1) including:
a first water jacket (FIG. 11— (15)--right side) having an inflow port (14) into which coolant flows from an outside of the internal combustion engine body (FIG. 11);
a second water jacket (FIG. 11—(15)-left side), the first water jacket and the second water jacket being provided around a plurality of cylinders (11),
a cylinder head (2) including an in-head water jacket (35), 
the in-head water jacket (35) including an intake-side flow passage (FIG. 11) that communicates with the first water jacket (FIG. 11) and the second water jacket, and the intake-side flow passage is provided around an intake port (22), wherein:
at least part of the first water jacket is provided on intake sides of the plurality of the cylinders (FIG. 1),
at least part of the second water jacket is provided on exhaust sides of the plurality of the cylinders (FIG. 1),
the cylinder block (1) and the cylinder head (2) are provided such that a flow rate of the coolant that directly flows into the intake-side flow passage after flowing into the first water jacket is higher than a flow rate of the coolant that directly flows into any region other than the intake-side flow passage after flowing into the first water jacket (FIG. 11—the cross sectional area of the opening (22) is small therefore it would increase the flow rate to the cylinder head water jacket), and
each of the intake sides of the plurality of the cylinders is a side where the intake port is provided with respect to a plane containing axes of the plurality of the cylinders in a direction perpendicular to the plane, and each of the exhaust sides of the plurality of the cylinders is a side where an exhaust port is provided with respect to the plane (FIG. 11).
The Konishi reference discloses the invention as essentially claimed.  However, the Konishi reference fails to disclose the first water jacket and the second water jacket having respective ends in a longitudinal direction of the cylinder block, and each of the respective ends of the first water jacket and the second water jacket are separated from each other in the longitudinal direction, and a small-diameter flow pipe having a maximum diameter that is smaller than a minimum thickness between adjacent ones of the plurality of the cylinders, the small-diameter flow pipe being an enclosed pipe having a first end connected to the first water jacket and a second end connected to the second water jacket, such that the first water jacket and the second water jacket only indirectly communicate with each other through the small-diameter flow pipe, or the small-diameter flow pipe connecting to a region of an in-head water jacket other than an intake-side flow passage; and the cylinder block is provided such that the coolant flows out from the first water jacket only to the intake-side flow passage and the small-diameter flow pipe.
The Park reference teaches it is conventional in the art of water jackets for use in internal combustion engines to provide as taught in (FIG. 1) the first water jacket (110) and the second water jacket (120) having respective ends in a longitudinal direction of the cylinder block (FIG. 1), and each of the respective ends of the first water jacket (110) and the second water jacket (120) are separated from each other in the longitudinal direction (FIG. 1).  Such configurations/structures would allow separate cooling in the width direction of the vehicle inside the cylinder block [Paragraph 0041].
Furthermore, tt would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use the first water jacket and the second water jacket having respective ends in a longitudinal direction of the cylinder block, and each of the respective ends of the first water jacket and the second water jacket are separated from each other in the longitudinal direction, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  MPEP 2144.04 (V-C).
The combination of the Konishi reference with the Park reference teach the invention as essentially claimed.  However, the modified Konishi reference fails to teach  a small-diameter flow pipe having a maximum diameter that is smaller than a minimum thickness between adjacent ones of the plurality of the cylinders, the small-diameter flow pipe being an enclosed pipe having a first end connected to the first water jacket and a second end connected to the second water jacket, such that the first water jacket and the second water jacket only indirectly communicate with each other through the small-diameter flow pipe, or the small-diameter flow pipe connecting to a region of an in-head water jacket other than an intake-side flow passage; and the cylinder block is provided such that the coolant flows out from the first water jacket only to the intake-side flow passage and the small-diameter flow pipe.
The Fujita reference teaches it is conventional in the art of water jackets for internal combustion engines to provide as taught in (FIG. 49) a small-diameter flow pipe having a maximum diameter that is smaller than a minimum thickness between adjacent ones of the plurality of the cylinders, the small-diameter flow pipe being an enclosed pipe having a first end connected to the first water jacket and a second end connected to the second water jacket, such that the first water jacket and the second water jacket only indirectly communicate with each other through the small-diameter flow pipe, or the small-diameter flow pipe connecting to a region of an in-head water jacket other than an intake-side flow passage; and the cylinder block is provided such that the coolant flows out from the first water jacket only to the intake-side flow passage and the small-diameter flow pipe.(FIG. 49).  Such configurations/structures would allow for the mold to slide off to prevent breaking of the bridge portion (Tech Problem—Paragraph 0012)
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the body of the Konishi reference, such that the body further includes the first water jacket and the second water jacket having respective ends in a longitudinal direction of the cylinder block, and each of the respective ends of the first water jacket and the second water jacket are separated from each other in the longitudinal direction a small-diameter flow pipe having a maximum diameter that is smaller than a minimum thickness between adjacent ones of the plurality of the cylinders, the small-diameter flow pipe being an enclosed pipe having a first end connected to the first water jacket and a second end connected to the second water jacket, such that the first water jacket and the second water jacket only indirectly communicate with each other through the small-diameter flow pipe, or the small-diameter flow pipe connecting to a region of an in-head water jacket other than an intake-side flow passage; and the cylinder block is provided such that the coolant flows out from the first water jacket only to the intake-side flow passage and the small-diameter flow pipe, as clearly suggested and taught by the Park reference and the Fujita reference, in order to allow separate cooling in the width direction of the vehicle inside the cylinder block [Paragraph 0041] and for the mold to slide off to prevent breaking of the bridge portion (Tech Problem—Paragraph 0012).
6.	Regarding claim 4, the Konishi reference fails to disclose:
wherein a plurality of the small-diameter flow pipes are provided.
The Fujita reference teaches it is conventional in the art of water jackets for internal combustion engines to provide as taught in (FIG. 49) wherein a plurality of the small-diameter flow pipes are provided (FIG. 49).  Such configurations/structures would allow for the mold to slide off to prevent breaking of the bridge portion (Tech Problem—Paragraph 0012)
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the body of the Konishi reference, wherein a plurality of the small-diameter flow  such that the body further includes, as clearly suggested and taught by the Fujita reference, in order to allow for the mold to slide off to prevent breaking of the bridge portion (Tech Problem—Paragraph 0012)
7.	Regarding claim 9, the Konishi reference further discloses:
wherein the in-head water jacket (35) includes a first exhaust-side flow passage (FIG. 11—the initial part of the flow passage illustrated by the second arrow can be considered exhaust-side) including a portion (FIG. 11—bottom section of that portion) that is located closer to the cylinder block than the exhaust port is (FIG. 11—the exhaust port extends away from the cylinder block), and a second exhaust-side flow passage including a portion that is located on 
an opposite side of the exhaust port from the cylinder block (FIG. 11—part illustrated by the first arrow), and
the cylinder head is provided such that a flow rate of the coolant flowing from the intake-side flow passage into the first exhaust-side flow passage is higher than a flow rate of the coolant flowing from the intake-side flow passage into the second exhaust-side flow passage 
(FIG. 11--the passage part that corresponds to the second arrow (first exhaust-side flow passage) turns and narrows thereby speeding up flow).
8.	Regarding claim 10, the Konishi reference further discloses:
wherein the second water jacket is not provided with an inflow port into which the coolant flows from the outside of the internal combustion engine body (FIG. 11).
9.	Regarding claim 11, the Konishi reference discloses:
an internal combustion engine body (FIG. 1) comprising:
a cylinder block (1) including; 
a first water jacket (FIG. 11— (15)--right side) having an inflow port (14) into which coolant flows from an outside of the internal combustion engine body.
a second water jacket (FIG. 11—(15)-left side), the first water jacket and the second water jacket being provided around a plurality of cylinders
a cylinder head (2) including an in-head water jacket (35), 
the in-head water jacket (35) including an intake-side flow passage (FIG. 11) that communicates with the first water jacket (FIG. 11) and the second water jacket, (FIG. 11) and the intake-side flow passage and that is provided around an intake port (22), wherein,
at least part of the first water jacket is provided on intake sides of the plurality of the cylinders (FIG. 1),
at least part of the second water jacket is provided on exhaust sides of the plurality of the cylinders (FIG. 1),

each of the intake sides is a side where the intake port is provided with respect to a plane containing axes of the plurality of the cylinders in a direction perpendicular to the plane, and each of the exhaust sides is a side where an exhaust port is provided with respect to the plane (FIG. 11).
The Konishi reference discloses the invention as essentially claimed.  However, the Konishi reference fails to disclose the first water jacket and the second water jacket having respective ends in a longitudinal direction of the cylinder block, and each of the respective ends of the first water jacket and the second water jacket are separated from each other in the longitudinal direction a small-diameter flow pipe having a maximum diameter that is smaller than a minimum thickness between adjacent ones of the plurality of the cylinders, the small-diameter flow pipe being an enclosed pipe having a first end connected to the first water jacket and a second end connected to the second water jacket, such that the first water jacket and the second water jacket only indirectly communicate with each other through the small-diameter flow pipe, or the small-diameter flow pipe connecting to a region of an in-head water jacket other than an intake-side flow passage; and the cylinder block is provided such that the coolant flows out from the first water jacket only to the intake-side flow passage and the small-diameter flow pipe..
The Park reference teaches it is conventional in the art of water jackets for use in internal combustion engines to provide as taught in (FIG. 1) the first water jacket (110) and the second water jacket (120) having respective ends in a longitudinal direction of the cylinder block (FIG. 1), and each of the respective ends of the first water jacket (110) and the second water jacket (120) are separated from each other in the longitudinal direction (FIG. 1).  Such configurations/structures would allow separate cooling in the width direction of the vehicle inside the cylinder block [Paragraph 0041].
Furthermore, it would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use the first water jacket and the second water jacket having respective ends in a longitudinal direction of the cylinder block, and each of the respective ends of the first water jacket and the second water jacket are separated from each other in the longitudinal direction, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  MPEP 2144.04 (V-C).
 The combination of the Konishi reference with the Park reference teach the invention as essentially claimed.  However, the modified Konishi reference fails to teach  a small-diameter flow pipe having a maximum diameter that is smaller than a minimum thickness between adjacent ones of the plurality of the cylinders, the small-diameter flow pipe being an enclosed pipe having a first end connected to the first water jacket and a second end connected to the second water jacket, such that the first water jacket and the second water jacket only indirectly communicate with each other through the small-diameter flow pipe, or the small-diameter flow pipe connecting to a region of an in-head water jacket other than an intake-side flow passage; and the cylinder block is provided such that the coolant flows out from the first water jacket only to the intake-side flow passage and the small-diameter flow pipe.
a small-diameter flow pipe having a maximum diameter that is smaller than a minimum thickness between adjacent ones of the plurality of the cylinders, the small-diameter flow pipe being an enclosed pipe having a first end connected to the first water jacket and a second end connected to the second water jacket, such that the first water jacket and the second water jacket only indirectly communicate with each other through the small-diameter flow pipe, or the small-diameter flow pipe connecting to a region of an in-head water jacket other than an intake-side flow passage; and the cylinder block is provided such that the coolant flows out from the first water jacket only to the intake-side flow passage and the small-diameter flow pipe.(FIG. 49).  Such configurations/structures would allow for the mold to slide off to prevent breaking of the bridge portion (Tech Problem—Paragraph 0012)
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the body of the Konishi reference, such that the body further includes the first water jacket and the second water jacket having respective ends in a longitudinal direction of the cylinder block, and each of the respective ends of the first water jacket and the second water jacket are separated from each other in the longitudinal direction a small-diameter flow pipe having a maximum diameter that is smaller than a minimum thickness between adjacent ones of the plurality of the cylinders, the small-diameter flow pipe being an enclosed pipe having a first end connected to the first water jacket and a second end connected to the second water jacket, such that the first water jacket and the second water jacket only indirectly communicate with each other through the small-diameter flow pipe, or the small-diameter flow pipe connecting to a region of an in-head water jacket other than an intake-side flow passage; and the cylinder block is provided such that the coolant flows out from the first water jacket only to the intake-side flow passage and the small-diameter flow pipe, as clearly suggested and taught by the Park reference and the Fujita reference, in order to allow separate 
10.	Regarding claim 14, the Konishi reference fails to disclose:
wherein a plurality of the small-diameter flow pipes are provided.
The Fujita reference teaches it is conventional in the art of water jackets for internal combustion engines to provide as taught in (FIG. 49) wherein a plurality of the small-diameter flow pipes are provided (FIG. 49).  Such configurations/structures would allow for the mold to slide off to prevent breaking of the bridge portion (Tech Problem—Paragraph 0012)
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the body of the Konishi reference, wherein a plurality of the small-diameter flow  such that the body further includes, as clearly suggested and taught by the Fujita reference, in order to allow for the mold to slide off to prevent breaking of the bridge portion (Tech Problem—Paragraph 0012)
11.	Regarding claim 19, the Konishi reference further discloses:
wherein the in-head water jacket (35) includes a first exhaust-side flow passage (FIG. 11—the initial part of the flow passage illustrated by the second arrow can be considered exhaust-side) including a portion (FIG. 11—bottom section of that portion) that is located closer to the cylinder block than the exhaust port (FIG. 11—the exhaust port extends away from the cylinder block), and a second exhaust-side flow passage includes a portion that is located on an opposite side of the exhaust port from the cylinder block (FIG. 11—part illustrated by the first arrow), and
the cylinder head is provided such that both the first exhaust-side flow passage and the second exhaust-side flow passage communicate with the intake-side flow passage (FIG. 11), and the cylinder head is provided such that a flow rate of the coolant flowing from the intake-side flow passage into the first exhaust-side flow passage is higher than a flow rate of the coolant flowing from the intake-side flow passage into the second exhaust-side flow passage 
12.	Regarding claim 20, the Konishi reference further discloses:
wherein the second water jacket is not provided with an inflow port into which the coolant flows from the outside of the internal combustion engine body (FIG. 11).
13.	Claims 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Konishi reference in view of the Park reference and further in view of the Fujita reference and further in view of the Lee reference (US Patent Publication No. 2017/0268406).
14.	Regarding claim 5, the Konishi reference fails to disclose:
wherein the intake-side flow passage includes an inter-intake port flow passage that extends across an area between a plurality of intake ports that communicate with one of the cylinders.
The Lee reference teaches it is conventional in the art of cylinder heads for use in internal combustion engines to provide as taught in (FIG. 2) wherein the intake-side flow passage (FIG. 2—leftmost and second left (100)) includes an inter-intake flow passage (FIG. 2—connector connecting between the two (100)) that extends across an area between a plurality of intake ports (I/H) that communicate with one of the cylinders (FIG. 2—leftmost cylinder).  Such configurations/structures would allow prevention of the combustion chamber from becoming thermally damaged [Paragraph 0040].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Konishi reference, such that the engine further includes wherein the intake-side flow passage includes an inter-intake port flow passage that extends across an area between a plurality of intake ports that communicate with one of 
the cylinders, as clearly suggested and taught by the Lee reference, in order to allow prevention of the combustion chamber from becoming thermally damaged [Paragraph 0040].  
15.	Regarding claim 6, the Konishi reference fails to disclose:

The Lee reference teaches it is conventional in the art of cylinder heads for use in internal combustion engines to provide as taught in (FIG. 2) wherein the intake-side flow passage (FIG. 2—second left (100)) includes an inter-intake flow passage (FIG. 2—passage extending upwards between the two sets of I/H ports) that extends across an area between two adjacent ones of the intake ports (FIG. 2) that communicate with adjacent ones of the cylinders respectively (FIG. 2).  Such configurations/structures would allow prevention of the combustion chamber from becoming thermally damaged [Paragraph 0040].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Konishi reference, such that the engine further includes wherein the intake-side flow passage includes an intake inter-cylinder flow passage that extends across an area between two adjacent ones of the intake ports that communicate with adjacent ones of the cylinders respectively, as clearly suggested and taught by the Lee reference, in order to allow prevention of the combustion chamber from becoming thermally damaged [Paragraph 0040].  
16.	Regarding claim 15, the Konishi reference fails to disclose:
wherein the intake-side flow passage includes an inter-intake port flow passage that extends across an area between a plurality of intake ports that communicate with one of the cylinders.
The Lee reference teaches it is conventional in the art of cylinder heads for use in internal combustion engines to provide as taught in (FIG. 2) wherein the intake-side flow passage (FIG. 2—leftmost and second left (100)) includes an inter-intake flow passage (FIG. 2—connector connecting between the two (100)) that extends across an area between a plurality of intake ports (I/H) that communicate with one of the cylinders (FIG. 2—leftmost 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Konishi reference, such that the engine further includes wherein the intake-side flow passage includes an inter-intake port flow passage that extends across an area between a plurality of intake ports that communicate with one of the cylinders, as clearly suggested and taught by the Lee reference, in order to allow prevention of the combustion chamber from becoming thermally damaged [Paragraph 0040].  
17.	Regarding claim 16, the Konishi reference fails to disclose:
wherein the intake-side flow passage includes an intake inter-cylinder flow passage that extends across an area between two adjacent ones of the intake ports that communicate with adjacent ones of the cylinders respectively.
The Lee reference teaches it is conventional in the art of cylinder heads for use in internal combustion engines to provide as taught in (FIG. 2) wherein the intake-side flow passage (FIG. 2—second left (100)) includes an inter-intake flow passage (FIG. 2—passage extending upwards between the two sets of I/H ports) that extends across an area between two adjacent ones of the intake ports (FIG. 2) that communicate with adjacent ones of the cylinders respectively (FIG. 2).  Such configurations/structures would allow prevention of the combustion chamber from becoming thermally damaged [Paragraph 0040].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Konishi reference, such that the engine further includes wherein the intake-side flow passage includes an intake inter-cylinder flow passage that extends across an area between two adjacent ones of the intake ports that communicate with adjacent ones of the cylinders respectively, as clearly suggested and taught 
by the Lee reference, in order to allow prevention of the combustion chamber from becoming thermally damaged [Paragraph 0040].  
s 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Konishi reference in view of the Park reference and further in view of the Fujita reference and further in view of the Etemad reference (US Patent No. 6,202,603).
19.	Regarding claim 7, the Konishi reference fails to disclose:
wherein the in-head water jacket includes an inter-exhaust port flow passage that extends across an area between a plurality of exhaust ports that communicate with one of the cylinders.
The Etemad reference teaches it is conventional in the art of water jackets in cylinder head to provide as taught in (FIG. 6) wherein the in-head water jacket (17) (FIG. 6) includes an inter-exhaust port flow passage (33) that extends across an area between a plurality of exhaust ports (34) that communicate with one of the cylinders (8).  Such configurations/structures would allow cooling of the oil covers (Column 5, lines 4-27).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Konishi reference, such that the engine further includes wherein the in-head water jacket includes an inter-exhaust port flow passage that extends across an area between a plurality of exhaust ports that communicate with one of 
the cylinders, as clearly suggested and taught by the Etemad reference, in order to allow cooling of the oil covers (Column 5, lines 4-27).
20.	Regarding claim 8, the Konishi reference further discloses:
wherein the in-head water jacket is not provided with a flow passage that extends across an area between two adjacent ones of the exhaust ports that communicate with adjacent ones of the cylinders respectively (FIG. 11).
21.	Regarding claim 17, the Konishi reference further discloses:
wherein the in-head water jacket includes an inter-exhaust port flow passage that extends across an area between a plurality of exhaust ports that communicate with one of the cylinders.

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Konishi reference, such that the engine further includes wherein the in-head water jacket includes an inter-exhaust port flow passage that extends across an area between a plurality of exhaust ports that communicate with one of 
the cylinders, as clearly suggested and taught by the Etemad reference, in order to allow cooling of the oil covers (Column 5, lines 4-27).  
22.	Regarding claim 18, the Konishi reference further discloses:
wherein the in-head water jacket is not provided with a flow passage that extends across an area between two adjacent ones of the exhaust ports that communicate with adjacent ones of the cylinders respectively (FIG. 11).
Response to Arguments
23.	Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive.  The arguments are based on claim amendments that claims a flow pipe.  The newly cited art teach such a configuration.  Furthermore, modification of the primary reference to have the pipes of the newly cited art would result in the flow characteristics claimed in the new claim amendments.  Accordingly, a new rejection on this newly cited art in combination with the other prior art is maintained.  
Conclusion
24.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747